Citation Nr: 1215920	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  05-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental condition for the purposes of compensation and VA outpatient dental treatment. 

2.  Entitlement to service connection for left eye retinal detachment.  

3.  Entitlement to service connection for a leg injury with left groin pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1978 and from January 2003 to December 2003.  He also had an unverified period of service with the California Army National Guard reportedly between May 1979 and December 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claims.  

The Board notes that the issue of service connection for bilateral hearing loss was also denied in the June 2004 rating decision.  The Veteran perfected an appeal concerning this claim.  Service connection was subsequently granted in a June 2011 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.  

The Veteran filed a claim in March 2004 in which he noted he was claiming a dental disability.  See VA Form 21-526.  In the rating decision that is the subject of this appeal, the RO appears to have denied service connection for a dental condition, not further specified, and noted that if the Veteran was seeking entitlement to dental examination or outpatient dental treatment, he should contact his nearest VA Medical Center.  In his notice of disagreement (NOD), the Veteran indicated that he had a chipped tooth and the military conducted a filling procedure.  He asserted that the filling was now off and that the military was supposed to place a crown on the tooth but never completed the job.  See August 2004 VA Form 21-4138.  The RO thereafter adjudicated the claim as one for service connection for loss of teeth.  See September 2005 statement of the case (SOC).  In the September 2005 SOC, the RO determined that there was no dental condition, including one which would entitle the Veteran to VA outpatient dental treatment, that had been incurred in or aggravated by service.  In a June 2011 supplemental SOC (SSOC), the RO determined that a chipped tooth was considered a defect that is not a disability to service connect and noted that it could forward a copy of the Veteran's application to the dental clinic serving his area but that he may want to contact the dental clinic in regards to his claim for dental treatment.  

A claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  Given the foregoing, the Board finds that the actions undertaken by the RO in relation to this claim are confusing and must be clarified on remand.  The Board also finds that the notice provided to the Veteran is deficient.  The RO alluded to the provisions of 38 C.F.R. § 17.161 in the SOC, but notice of these regulations has never been provided to the Veteran.  This must be rectified on remand.  The RO/AMC is also instructed to adjudicate the claim as one for both compensation and outpatient treatment purposes.  

It appears that VA treatment records are outstanding.  The Veteran submitted records from the Loma Linda VAMC dated in September 2005.  Review of the claims folder does not reveal, however, that the RO ever attempted to obtain any relevant VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records from this facility.  

The Veteran also seeks entitlement to service connection for left eye retinal detachment, which he contends was aggravated during service.  For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The RO scheduled the Veteran for a VA examination to address this claim; however, the opinion provided in April 2011 is not adequate.  On remand, the RO/AMC should return the claims folder to the examiner who conducted the April 2011 examination for an addendum opinion.  

As the claim is being remanded for the foregoing reason, the RO/AMC should make efforts to verify the dates and types of the Veteran's service in the California Army National Guard and to obtain complete copies of his service treatment records, to include any clinical records, and service personnel records from Co. B, 132d Engr Bn.  The Board acknowledges that attempts to obtain these records were made to the Bravo Co. 578th Engr. Bn.  See letters dated August 2009, December 2009 and March 2010; VA Forms 21-0820 dated April 2010; August 2010 Memorandum.  Review of the available service records indicates, however, that the Veteran was attached to Co. B, 132d Engr Bn. at one point in time and was assigned to Co. B. 578th En. Bn. at the time of his December 2003 discharge from active duty.  

Lastly, the RO denied the Veteran's claim for service connection for a leg injury with left groin pain in the June 2004 rating decision that is the subject of this appeal.  The Veteran filed a NOD in August 2004, in which he specifically indicated that he disagreed with the issue.  The September 2005 SOC did not include this issue and thus far, no SOC has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice specific to his claim for service connection for a dental condition for the purposes of compensation and VA outpatient dental treatment.  See 38 C.F.R. § 17.161.  

2.  Verify the dates and types of the Veteran's service in the California Army National Guard from Co. B, 132d Engr Bn.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any National Guard service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

3.  Obtain the Veteran's complete treatment records from the Loma Linda VAMC.  

4.  Return the claims file and a copy of this remand to the VA examiner who conducted the April 2011 VA examination.  The examiner is asked to provide an addendum opinion as to the following:  

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left eye retinal detachment that existed prior to his January 2003 entry onto active duty?  

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the left eye retinal detachment had its onset in service?

The examiner is also asked to provide a discussion as to whether the left eye ocular hypertension diagnosed in April 2011 represents a residual disability of the left eye retinal detachment.  

If the April 2011 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled and the requested opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for a leg injury with left groin pain.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims for service connection for a dental condition for the purposes of compensation and VA outpatient dental treatment and for left eye retinal detachment.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


